Exhibit 10.2


KEANE GROUP, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
This Keane Group, Inc. Non-Employee Director Compensation Plan (this “Plan”) was
adopted by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Keane Group, Inc. (the “Company”) on July 13, 2018,
and became effective on July 13, 2018.
1.
Eligibility. Each non-employee member of the Board (“Non-Employee Directors”) is
eligible to participate in this Plan during the period of the Non-Employee
Director's service as a member of the Board. For the purposes of this Plan, a
Non-Employee Director will be deemed to be an “Independent Director” if the
Board has determined that he or she qualifies as a “non-employee director”
within the meaning of Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, and as an “independent director” within the meaning of the New York
Stock Exchange Listed Company Manual.

2.
Annual Cash Fees.

a.
Annual Director Fee. All Non-Employee Directors will receive an annual cash fee
in the amount of $100,000 (the “Annual Director Fee”).

b.
Annual Lead Director Fee. A Non-Employee Director serving as "Lead Director"
will receive an additional annual cash fee in the amount of $10,000 (the “Annual
Lead Director Fee”).

c.
Annual Committee Chair Fee. Each Independent Director serving as the chair of a
committee of the Board will receive an additional annual cash fee in the amount
of $15,000 (together with the Annual Director Fee and Annual Lead Director Fee,
the “Annual Fees”).

d.
Payment. The Annual Fees will be paid quarterly in arrears on the last business
day of each calendar quarter (each a “Quarterly Payment Date”). In the event
that a Non-Employee Director serves on the Board for less than an entire
quarter, the quarterly portion of any Annual Fee payable for such quarter will
be prorated based on the number of days in such quarter for which such
Non-Employee Director served on the Board.

e.
Election to Receive Common Stock in Lieu of Cash. Notwithstanding the foregoing,
a Non-Employee Director may elect to receive shares of Common Stock in lieu of
all or a portion of the cash payments for Annual Fees (a “Stock Election”). A
Stock Election must be made in writing to the Committee, in a form approved by
the Committee, during a window period under the Company’s Insider Trading Policy
and no less than thirty (30) days prior to the applicable Quarterly Payment Date
with respect to which the election is to take effect. The number of shares of
Common Stock issuable pursuant to a Stock Election will be equal to the value of
the cash elected to be foregone in lieu of Common Stock divided by the Fair
Market Value (as defined in the Keane Group, Inc. Equity and Incentive Award
Plan, as amended from time to time, or any successor plan adopted by the Board
and approved by the Company’s stockholders (the “Equity Plan”)) of the





--------------------------------------------------------------------------------




Common Stock on the applicable Quarterly Payment Date. Shares of Common Stock
issued in lieu of Annual Fees and Meeting Fees will be fully vested and
unrestricted shares of Common Stock issued pursuant to the Equity Plan.
3.
Annual Equity Award. Each Independent Director will be eligible to receive an
annual grant of restricted stock (the “Annual Award”) under the Equity Plan, as
follows:

a.
Grant Date: The Annual Award will automatically be granted, without any further
action of the Board, on first business day following the Independent Director’s
election at an annual meeting of the Company’s stockholders in each calendar
year (the “Grant Date”).

b.
Grant. The Annual Award will consist of a number of restricted shares of the
common stock of the Company, par value $0.01 per share (the “Common Stock”)
equal to $150,000 based on the volume weighted average price (“VWAP”) of the
Common Stock for the 5 day trading days prior to the Grant Date, rounded to the
nearest full share.

c.
Vesting: An Independent Director will become 100% vested in an Annual Award upon
the earliest of: (i) the one-year anniversary of the Grant Date, (ii) the date
of the first meeting of the Company's stockholder at which directors will be
elected in the calendar year following the calendar year in which the Grant Date
occurs, (iii) the date the Independent Director incurs a termination without
"Cause" (as defined below), (iv) the date of the Independent Director's death,
and (v) the date of a Change in Control (as defined in the Equity Plan), subject
to continuous service through such vesting date. For the purposes of this Plan,
"Cause" means an act or failure to act that constitutes cause for removal of a
director under applicable Delaware law.

d.
Partial Year Grants. If between annual meeting of the Company’s stockholders the
Board determines that a Non-Employee Director is or has become an Independent
Director, he or she will automatically be granted, without any further action of
the Board, a “Pro-Rata Award.” A Pro-Rata Award will consist of a number of
restricted shares of Common Stock granted under the Equity Plan equal to
$150,000 multiplied by a fraction, the numerator of which is the number of days
from the date of the Board's determination until the first anniversary of the
last stockholders meeting for which Annual Awards were granted and the
denominator of which is 365, based on the VWAP of the Common Stock for the 5 day
trading days prior to the grant date, rounded to the nearest full share. A
Pro-Rata Award will be subject to the same terms (including timing of vesting)
as the Annual Award made for such year. The grant date for a Pro-Rata Award will
be the first business day following the effective date of such Board
determination, or if such day is during a “black-out period” with respect to the
Common Stock, the first business day of the first trading window following such
date.

4.
Administration. This Plan will be administered by the Committee. The Committee
will have the power to construe this Plan, to determine all questions hereunder,
and to adopt and amend such rules and regulations for the administration of this
Plan as it may deem



2

--------------------------------------------------------------------------------




desirable. All decisions, determinations and interpretations of the Committee
will be final and binding.
5.
Transfer and Assignment. The right of a Non-Employee Director to receive the
payment of all or a portion of an Annual Fee or to be granted an Annual Award or
Pro-Rata Award may not be assigned, transferred, pledged or encumbered, other
than by will or the laws of descent and distribution and any attempted
assignment or transfer will be null and void.

6.
Governing Law. This Plan will be administered, interpreted and enforced under
the internal laws of the State of Delaware without regard to conflicts of laws
thereof.

7.
Amendment and Termination. The Board or the Committee may amend, modify or
terminate this Plan for any reason at any time; provided, that no amendment,
modification or termination, without the consent of the applicable Independent
Director, will materially adversely affect any then issued and outstanding
Annual Award or Pro-Rata Award held by such Independent Director.



3